             Case 3:16-cv-04151-EDL Document 30-3 Filed 04/09/19 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11   MONIQUE MURPHY, as an individual           Case No. 3:16-cv-04151-EDL
     and on behalf of all others similarly
12   situated,                                  [PROPOSED] ORDER GRANTING MOTION
13                                              TO APPROVE SETTLEMENT AGREEMENT
                  Plaintiff,                    PURSUANT TO THE PRIVATE ATTORNEY
14                                              GENERAL ACT
            vs.
15
16   HRB GREEN RESOURCES, LLC, a
     Delaware limited liability company; and
17   DOES 1 through 50, inclusive,
18                                Defendants.
19
20
21
22
23
24
25
26
27
28

                                                 1

     [PROPOSED] ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO THE
                               PRIVATE ATTORNEY GENERAL ACT
             Case 3:16-cv-04151-EDL Document 30-3 Filed 04/09/19 Page 2 of 4



 1          This matter came on for hearing on May 14, 2019, at 9:00 a.m. in Courtroom E of the
 2   United States District Court, Northern District of California. Plaintiff Monique Murphy
 3   (“Plaintiff”) appeared and argued through her counsel, Dennis Hyun of Hyun Legal, APC and
 4   Defendant HRB Green Resources, LLC (“Defendant”) (Plaintiff and Defendant collectively, the
 5   Parties”) appeared and argued through its counsel, Adam Karr of O’Melveny & Myers LLP.
 6          IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:
 7          1.       Plaintiff motion to approve the settlement agreement pursuant to the Private
 8   Attorney General Act, Labor Code § 2698 et seq., Settlement Agreement and Release (“PAGA
 9   Settlement Agreement”), is granted. Pursuant to Labor Code § 2699(i), the gross settlement
10   amount of $275,000.00 shall be distributed as follows:
11                  $91,666.67, or 1/3 of the gross settlement amount will be paid as attorneys’ fees;
12                  $8,673.30 will be paid as Plaintiff’s counsel’s costs;
13                  $10,000.00 shall be paid to Plaintiff as compensation for executing a general
14                   California Civil Code § 1542 release and for serving as the PAGA representative;
15                  $7,100.00 will be paid to Phoenix Settlement Administrators (the “Settlement
16                   Administrator”) to administer the settlement;
17          2.       After subtraction of the said amounts, the remaining sum $157,560.03 will be
18   distributed to the LWDA and the Aggrieved Employees on a 75/25 basis pursuant to PAGA.
19   (Settlement Agreement ¶ X(36)). Assuming these amounts are fully awarded, $118,170.02 will
20   be paid to the LWDA and approximately $39,390.01 will be distributed to the Aggrieved
21   Employees (the “Aggrieved Employee Amount”).
22          3.       The Aggrieved Employees is defined as: (a) all current and former associates
23   employed by Defendant in California in calendar year 2016 and who received a paystub during
24   this time period reflecting the payment of overtime (the “Paystub Aggrieved Employees”); and
25   (b) all current and former associates employed by Defendant in California between January 1,
26   2016 through December 31, 2018 and who received an end of season true up payment from
27   Defendant (the “End of Season Aggrieved Employees”). The Paystub Aggrieved Employees and
28

                                                       2

     [PROPOSED] ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO THE
                               PRIVATE ATTORNEY GENERAL ACT
              Case 3:16-cv-04151-EDL Document 30-3 Filed 04/09/19 Page 3 of 4



 1   End of Season Aggrieved Employees shall collectively be referred to herein as the “Aggrieved
 2   Employees.” (Settlement Agreement ¶ III(14)).
 3          4.      As to the distribution to the Aggrieved Employees, the Court approves of the
 4   following formula set forth in the Parties’ Agreement:
 5
            (a)           For calendar year 2016, the Claims Administrator will determine
 6          the number of Paystub Aggrieved Employees.
 7          (b)            For calendar years 2016, 2017, and 2018, the Claims Administrator
            will determine the number of employees in each calendar year who are End of
 8          Season Aggrieved Employees.
 9          (c)            The Claims Administrator will add the total number of Paystub
            Aggrieved Employees and End of Season Aggrieved Employees to determine the
10          total number of settlement allotments to be paid under this Settlement.
11          (d)              Each Aggrieved Employee shall be entitled to a monetary payment
12          for each calendar in which he or she was either a Paystub Aggrieved Employee
            (i.e., received one or more paystubs reflecting overtime in 2016) or End of Season
13          Aggrieved Employee, each such payment constituting a “Settlement Payment.”
            For the avoidance of doubt, if an Aggrieved Employee is both a Paystub
14          Aggrieved Employee and End of Season Aggrieved Employee for a single
            calendar year, that Aggrieved Employee shall be entitled to two Settlement
15          Payments for that calendar year. As another example, if an Aggrieved Employee
            is a Paystub Aggrieved Employee for 2016 and an End of Season Aggrieved
16          Employee for 2016 and 2017, that Aggrieved Employee shall be entitled to three
            (3) Settlement Payments, which shall be paid by the Claims Administrator in a
17          single “Settlement Check.”
18   (Settlement Agreement ¶ X(38)(a)-(d)).
19          If any employee qualifies as both a Paystub Aggrieved Employee and an End of Season
20   Aggrieved Employee, such employees will be credited accordingly for purposes of determining
21   his/her proportionate share of this settlement. (Id.)
22          5.      Plaintiff and Defendant are ordered to carry out the terms of the settlement in
23   accordance with the terms of the PAGA Settlement Agreement.
24          6.      This Judgment shall be binding on Plaintiff, all Aggrieved Employees (as defined
25   in the PAGA Settlement Agreement), and the State of California. Nothing in this Order or the
26   PAGA Settlement Agreement shall be construed as an admission by Defendant of liability or an
27   admission by either Party regarding the value of Plaintiff’s claims.
28

                                                       3

     [PROPOSED] ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO THE
                               PRIVATE ATTORNEY GENERAL ACT
           Case 3:16-cv-04151-EDL Document 30-3 Filed 04/09/19 Page 4 of 4



 1        IT IS SO ORDERED AND ADJUDGED.
 2
 3
     DATED:
 4                                              HON. ELIZABETH D. LAPORTE
                                                U.S. MAGISTRATE COURT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            4

     [PROPOSED] ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO THE
                               PRIVATE ATTORNEY GENERAL ACT
